--------------------------------------------------------------------------------


Exhibit 10.14 


ALPHA NATURAL RESOURCES ANNUAL INCENTIVE BONUS (AIB) PLAN


ARTICLE 1


STATEMENT OF PURPOSE


Alpha Natural Resources' compensation policies are intended to support the
Company's overall objective of enhancing stockholder value. In furtherance of
this philosophy, the Alpha Natural Resources Annual Incentive Bonus (AIB) Plan
is designed to provide incentives for business performance, reward contributions
towards goals consistent with the Company's business strategy and enable the
Company to attract and retain highly qualified executive officers and other key
employees.
 
ARTICLE 2


DEFINITIONS


The terms used in this Plan include the feminine as well as the masculine gender
and the plural as well as the singular, as the context in which they are used
requires. The following terms, unless the context requires otherwise, are
defined as follows:


2.1
"ALPHA NATURAL RESOURCES" means ANR Holdings, LLC, Alpha Natural Resources, LLC,
or any successor to its obligations under this Plan.



2.2
"BONUS" means the incentive compensation determined by the Committee under
Section 4.4 of the Plan payable in cash.



2.3
"BOARD" means the Alpha Natural Resources Board of Directors.



2.4
"CODE" means the Internal Revenue Code of 1986, as amended.



2.5
"COMMITTEE" means the Compensation Committee of the Board or any successor
committee with responsibility for compensation, or any subcommittee, as long as
the number of Committee members and their qualifications shall at all times be
sufficient to meet the applicable requirements for "outside directors" under
Section 162(m) and the regulations thereunder, as in effect from time to time,
and the independence requirements of the New York Stock Exchange, Inc. or any
other applicable exchange on which Alpha Natural Resources' common equity is at
the time listed.



2.6
"COMPANY" means Alpha Natural Resources and any of its Subsidiaries or parent
company that adopt this Plan or that have employees who are participants under
this Plan.



2.7
"DISABILITY" means permanent and total disability as defined in Code Section
22(e)(3).


--------------------------------------------------------------------------------



2.8
"EXECUTIVE OFFICER" means any Company employee who is an "executive officer" as
defined in Rule 3b-7 promulgated under the Exchange Act.



2.9
"EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended.



2.10
"PARTICIPANT" means an Executive Officer or key management employee as described
in Article 3 of this Plan.



2.11
"PERFORMANCE PERIOD" means the period for which a Bonus may be made. Unless
otherwise specified by the Committee, the Performance Period shall be a calendar
year, beginning on January 1 of any year.



2.12
"PLAN" means the Alpha Natural Resources Annual Incentive Bonus (AIB) Plan, as
it may be amended from time to time.



2.13
"RETIREMENT" means a Termination of Employment, after appropriate notice to the
Company, (a) on or after the earliest permissible retirement date under a
qualified pension or retirement plan of the Company or (b) upon such terms and
conditions approved by the Committee, or officers of the Company designated by
the Board or the Committee.



2.14
"SEC" means the Securities and Exchange Commission.



2.15
"SECTION 162(M)" means Code Section 162(m) and regulations promulgated
thereunder by the Secretary of the Treasury.



2.16
"SUBSIDIARY" means any corporation, partnership, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, directly or indirectly owned by Alpha Natural
Resources.



2.17
"TERMINATION OF EMPLOYMENT" means (a) the termination of the Participant's
active employment relationship with the Company, unless otherwise expressly
provided by the Committee, or (b) the occurrence of a transaction by which the
Participant's employing Company ceases to be a Subsidiary.

 
ARTICLE 3


PARTICIPATION


An Executive Officer or other key employee of the Company designated by the
Committee shall be a Participant in this Plan and shall continue to be a
Participant until any Bonus he may receive has been paid or forfeited under the
terms of this Plan. Not later than 90 days after the beginning of each
Performance Period, the Committee shall designate, by name or position title,
the Plan Participants for such Performance Period.

-2-

--------------------------------------------------------------------------------



ARTICLE 4


INCENTIVE BONUSES


4.1
OBJECTIVE PERFORMANCE GOALS. The Committee shall establish written, objective
performance goals for each Performance Period not later than 90 days after the
beginning of such Performance Period (but not after more than 25% of such
Performance Period has elapsed), except in the case of the 2004 Performance
Period, for which performance goals shall be established at the time this Plan
is approved by the Committee. The objective performance goals shall be stated as
specific amounts of, or specific changes in, one or more of the financial
measures described in Section 4.2. Objective performance goals may also include
operational goals such as: productivity, safety, other strategic objectives and
individual performance goals. The objective performance goals need not be the
same for different Performance Periods and for any Performance Period may be
stated: (a) as goals for Alpha Natural Resources, for one or more of its
Subsidiaries, divisions, business or organizational units, or for any
combination of the foregoing; (b) on an absolute basis or relative to the
performance of other companies or of a specified index or indices, or be based
on any combination of the foregoing; and (c) separately for one or more of the
Participants, collectively for Participants holding the same position title or
for the entire group of Participants, or in any combination of the foregoing.



4.2
FINANCIAL MEASURES. The Committee shall use any one or more of the following
financial measures to establish objective performance goals under Section 4.1:
earnings, operating earnings, earnings per share, operating earnings per share,
earnings before interest taxes depreciation and amortization (EBITDA), revenues,
stockholders' equity, return on equity, return on assets, return on invested
capital, economic value added, operating margins, cash flow, total stockholder
return, expenses, debt-to-capital ratio or market share. The Committee may
specify any reasonable definition of the financial measures it uses. Such
definitions may provide for reasonable adjustments and may include or exclude
items, including but not limited to: realized investment gains and losses;
extraordinary, unusual or non-recurring items; effects of accounting changes,
currency fluctuations, acquisitions, divestitures, or necessary financing
activities; recapitalizations, including stock splits and dividends; expenses
for restructuring or productivity initiatives; and other non-operating items.



4.3
PERFORMANCE EVALUATION. Within a reasonable time after the close of a
Performance Period, the Committee shall determine whether the objective
performance goals established for that Performance Period have been met by the
respective Participants. If the objective performance goals and any other
material terms established by the Committee have been met by a Participant, the
Committee shall so certify in writing with respect to such Participant.



4.4
BONUS. If the Committee has made the written certification under Section 4.3 for
a Performance Period, each Participant to whom the certification applies shall
be eligible for a Bonus for the Performance Period. The Bonus for each such
Participant shall not exceed 200% of the Participant's base salary in effect on
the first day of the applicable Performance Period (which shall be January 1 for
a calendar year Performance Period). In addition, the maximum amount that any
one Participant may receive in any fiscal year under this plan is $10,000,000.
For any Performance Period, however, the Committee shall have sole and absolute
discretion to reduce the amount of, or eliminate entirely, the Bonus to one or
more of the Participants based upon the Committee's review of the objective
performance goals for each Participant pursuant to Section 4.3.


-3-

--------------------------------------------------------------------------------



4.5
PAYMENT OR DEFERRAL OF THE BONUS.



(a)    As soon as practicable after the Committee's determination under
Section 4.4, but subject to Section 4.5(b), the Company shall pay the Bonus to
the Participant. The target timing for the payments under the Plan shall be on
or before the date that is three months after the end of the Performance Period.
The Company shall have the right to deduct from any Bonus, any applicable
Federal, state and local income and employment taxes, and any other amounts that
the Company is otherwise required to deduct.


(b)    Subject to the Committee's approval and applicable law, Participants may
request that payments of a Bonus be deferred under a deferred compensation
arrangement maintained by the Company by making a deferral election pursuant to
such rules and procedures as the Committee may establish from time to time.


4.6
ELIGIBILITY FOR PAYMENTS.



(a)    Except as otherwise provided in this Section 4.6, a Participant shall be
eligible to receive a Bonus for a Performance Period only if such Participant is
employed by the Company continuously from the beginning of the Performance
Period to the end of the Performance Period.


(b)    Under Section 4.6(a), a leave of absence that lasts less than three
months and that is approved in accordance with applicable Company policies is
not a break in continuous employment. In the case of a leave of absence of three
months or longer: (1) the Committee shall determine whether the leave of absence
constitutes a break in continuous employment, and (2) if a Participant is on a
leave of absence on the date that a Bonus or payment of the Bonus is to be made,
the Committee may require that the Participant return to active employment with
the Company at the end of the leave of absence as a condition of receiving the
Bonus or payment. Any determination as to a Participant's eligibility for a
Bonus or payment under this Section 4.6(b) may be deferred for a reasonable
period after such Participant's return to active employment.


(c)    The Committee may determine, in its sole discretion, that a Bonus will be
payable pro-rata for a Participant who either (1) becomes eligible to
participate during the Performance Period due to commencement of his employment
or his promotion during such Performance Period, or (2) terminates his
employment with the Company during such Performance Period due to his death,
Retirement or Disability. Notwithstanding the foregoing, (x) no Bonus will be
payable for a Performance Period to an employee who first becomes eligible to
participate during the fourth quarter of such Performance Period and (y) any
Bonus payable to a Participant who is promoted during the fourth quarter of a
Performance Period will be based on the performance goals and bonus amounts
determined for employees of the same level of position as was such Participant
prior to his promotion.

-4-

--------------------------------------------------------------------------------



ARTICLE 5


ADMINISTRATION


5.1
GENERAL ADMINISTRATION. This Plan shall be administered by the Committee,
subject to such requirements for review and approval by the Board as the Board
may establish. Subject to the terms and conditions of this Plan and Section
162(m), the Committee is authorized and empowered in its sole discretion to
select or approve Participants and to make Bonuses in such amounts and upon such
terms and conditions as it shall determine. The Committee may, with respect to
Participants whom the Committee determines are not likely to be subject to
Section 162(m) of the Code, delegate such of its powers and authority under the
Plan to the Company's officers as it deems necessary or appropriate. In the
event of such delegation, all references to the Committee in this Plan shall be
deemed references to such officers as it relates to those aspects of the Plan
that have been delegated.



5.2
ADMINISTRATIVE RULES. The Committee shall have full power and authority to
adopt, amend and rescind administrative guidelines, rules and regulations
pertaining to this Plan and to interpret this Plan and rule on any questions
respecting any of its provisions, terms and conditions.



5.3
COMMITTEE MEMBERS NOT ELIGIBLE. No member of the Committee shall be eligible to
participate in this Plan.



5.4
COMMITTEE MEMBERS NOT LIABLE. The Committee and each of its members shall be
entitled to rely upon certificates of appropriate officers of the Company with
respect to financial and statistical data in order to determine if the objective
performance goals for a Performance Period have been met. Neither the Committee
nor any member shall be liable for any action or determination made in good
faith with respect to this Plan or any Bonus made hereunder.



5.5
DECISIONS BINDING. All decisions, actions and interpretations of the Committee
concerning this Plan shall be final and binding on Alpha Natural Resources and
its Subsidiaries and their respective boards of directors, and on all
Participants and other persons claiming rights under this Plan.



5.6
APPLICATION OF SECTION 162(m); STOCKHOLDER APPROVAL.



(a)    This Plan is intended to be administered, interpreted and construed so
that Bonus payments remain tax deductible to the Company and unlimited by
Section 162(m), which restricts under certain circumstances the Federal income
tax deduction for compensation paid by a public company to named executives in
excess of $1 million per year. As of this Plan's effective date, the exemption
is based on Treasury Regulation Section 1.162-27(f), which generally exempts
from the application of Section 162(m) compensation paid pursuant to a plan that
existed before a company becomes publicly held. Under such Treasury Regulation,
this exemption is available to this Plan for the duration of the period that
lasts until the earlier of the expiration or material modification of this Plan
or the first meeting of stockholders at which directors are to be elected that
occurs after the close of the third calendar year following the calendar year in
which the Company first becomes subject to the reporting obligations of Section
12 of the Exchange Act. The Committee, or the Board, may, without stockholder
approval, amend this Plan retroactively or prospectively to the extent it
determines necessary to comply with any subsequent amendment or clarification of
Section 162(m) required to preserve the Company's Federal income tax deduction
for compensation paid pursuant to this Plan.

-5-

--------------------------------------------------------------------------------



(b)    To the extent that the Committee determines that the exemption described
in Section 5.6(a) above is no longer available with respect to a Bonus, such
Bonus shall be intended to satisfy the applicable requirements for the
performance-based compensation exception under Section 162(m) and shall be
contingent upon stockholder approval of this Plan in accordance with Section
162(m), the regulations thereunder and other applicable U.S. Treasury
regulations. Unless and until such stockholder approval is obtained, no Bonus
shall be made under this Plan.


ARTICLE 6


AMENDMENTS; TERMINATION


This Plan may be amended or terminated by the Board or the Committee. All
amendments to this Plan, including an amendment to terminate this Plan, shall be
in writing. An amendment to this Plan shall not be effective without the prior
approval of the stockholders of Alpha Natural Resources if such approval is
necessary to continue to qualify Bonuses as performance-based compensation under
Section 162(m), or otherwise under Treasury or SEC regulations, the rules of the
New York Stock Exchange, Inc. or any other applicable exchange or any other
applicable law or regulations. Unless otherwise expressly provided by the Board
or the Committee, no amendment to this Plan shall apply to Bonuses made before
the effective date of such amendment. A Participant's rights with respect to any
Bonuses made to him may not be abridged by any amendment, modification or
termination of this Plan without his individual consent.


ARTICLE 7


OTHER PROVISIONS


7.1
DURATION OF THE PLAN. This Plan is effective as of January 1, 2004 (the
"Effective Date"). This Plan shall remain in effect until all Bonuses made under
this Plan have been paid or forfeited under the terms of this Plan, and all
Performance Periods related to Awards made under this Plan have expired. No
Bonuses may be made under this Plan for any Performance Period that would end
after the expiration of the exemption referred to in Section 5.6, unless the
Board, subject to any stockholder approval that may then be required to continue
to qualify this Plan as a performance-based plan under Section 162(m), extends
this Plan.


-6-

--------------------------------------------------------------------------------



7.2
BONUSES NOT ASSIGNABLE. No Bonus or any right thereto shall be assignable or
transferable by a Participant except by will or by the laws of descent and
distribution. Any other attempted assignment or alienation shall be void and of
no force or effect.



7.3
PARTICIPANT'S RIGHTS. The right of any Participant to receive any payments under
a Bonus granted to such Participant pursuant to the provisions of this Plan
shall be an unsecured claim against the general assets of the Company. This Plan
shall not create, nor be construed in any manner as having created, any right by
a Participant to any Bonus for a Performance Period because of a Participant's
participation in this Plan for any prior Performance Period, or because the
Committee has made a written certification under Section 4.3 for the Performance
Period. Moreover, there is not obligation for uniform treatment for Participants
under this Plan.



7.4
TERMINATION OF EMPLOYMENT. The Company retains the right to terminate the
employment of any Participant or other employee at any time for any reason or no
reason, and a Bonus is not, and shall not be construed in any manner to be, a
waiver of such right.



7.5
EXCLUSION FROM BENEFITS. Bonuses under this Plan shall not constitute
compensation for the purpose of determining participation or benefits under any
other plan of the Company unless specifically included as compensation in such
other plan. Notwithstanding anything to the contrary contained herein, the
Company may provide employer contributions, including direct or matching
contributions, pursuant to its 401(k) plan or pension plan in connection with
Bonuses awarded to Participants pursuant to this Plan.



7.6
SUCCESSORS. Any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of Alpha Natural
Resources' business or assets, shall assume Alpha Natural Resources' liabilities
under this Plan and perform any duties and responsibilities in the same manner
and to the same extent that Alpha Natural Resources would be required to perform
if no such succession had taken place.



7.7
LAW GOVERNING CONSTRUCTION. The construction and administration of this Plan and
all questions pertaining thereto shall be governed by the laws of the State of
Delaware, except to the extent that such law is preempted by Federal law.



7.8
HEADINGS NOT A PART HERETO. Any headings preceding the text of the several
Articles, Sections, subsections, or paragraphs hereof are inserted solely for
convenience of reference and shall not constitute a part of this Plan, nor shall
they affect its meaning, construction or effect.



7.9
SEVERABILITY OF PROVISIONS. If any provision of this Plan is determined to be
void by any court of competent jurisdiction, this Plan shall continue to operate
and, for the purposes of the jurisdiction of the court only, shall be deemed not
to include the provision determined to be void.

 
 
-7-

--------------------------------------------------------------------------------